         Case 2:12-cr-00684-CCC Document 39 Filed 11/25/20 Page 1 of 2 PageID: 92
                                  UNITED STATES DISTRICT COURT
                                              PROBATION OFFICE
                                        DISTRICT OF NEW JERSEY
   SUSAN M. SMALLEY                                                                          U.S. COURTHOUSE
CHIEF U.S. PROBATION OFFICER                                                                  50 WALNUT ST.
                                                November 24, 2020                                ROOM 1001
                                                                                             NEWARK, NJ 07102
                                                                                                (973) 645-6161
                                                                                             FAX: (973) 645-2155
                                                                                             www.njp.uscourts.gov



     Honorable Claire C. Cecchi
     United States District Judge
     Martin Luther King Jr. Federal Building & Courthouse
     PO Box 0999
     Newark, New Jersey 07102-0999
                                                       RE: Queen, David
                                                       Dkt. # 12-00684-001
                                                       Request to Dismiss Violation of
                                                       Supervised Release Petition

     Dear Judge Cecchi:

     On July 24, 2013, the Honorable Faith S. Hochberg, United States District Court Judge, sentenced the
     above-named to 63 months imprisonment followed by three years of supervised release for Possession of
     a Weapon by a Convicted Felon. Queen was ordered to pay a $100 special assessment and abide by the
     following special conditions: 1) alcohol/drug testing and treatment; 2) DNA collection. On September 20,
     2017, the term of supervision commenced and on June 22, 2018, the case was reassigned to Your Honor.

     On February 22, 2019, Your Honor signed a Petition for Summons (Probation Form12C) initiating
     violation proceedings and scheduled violation of supervised released hearing on April 17, 2019.

     On April 17, 2019, Queen appeared before Your Honor on a violation of supervised release. Due to his
     providing a urine sample that was positive for methamphetamines, cannabinoids, fentanyl, opiates and
     oxycodone, he was detained on a probation warrant in Court on this date.

     On April 24, 2019, Queen appeared before the Honorable Michael Hammer for an initial appearance. As
     a condition of bail release, he was ordered to remain in custody pending placement into a short-term
     inpatient treatment program. It was further ordered that after his completion of the inpatient treatment
     program he be placed on location monitoring pending his violation of supervised release hearing date.

     On April 25, 2019, Queen entered a short-term inpatient treatment at Turning Point in Paterson, New
     Jersey. On May 23, 2019, he successfully completed inpatient treatment and was placed on location
     monitoring. Queen then transitioned to substance abuse, intensive outpatient treatment program at Trinitas
     Hospital in Elizabeth, New Jersey and successfully completed the program on January 9, 2020.

     On May 2, 2019, Your Honor signed an amended Petition for Summons (Probation Form 12C) that
     included additional violation charges.

     On February 21, 2020, the Honorable Michael A. Hammer signed an order modifying the conditions of
     release, removing home detention and electronic monitoring as conditions of release. Your Honor
     adjourned the violation of supervised release, pending the resolution of the state charges. The charges he
     incurred on August 11 and August 16, 2018, were ultimately both dismissed. The charges received on
      Case 2:12-cr-00684-CCC Document 39 Filed 11/25/20 Page 2 of 2 PageID: 93
                                                                                                    Page 2


December 11, 2018, were downgraded to a local ordinance violation to which he pled guilty. Since these
arrests, Queen has not incurred any new charges.

Queen is residing with his family in Roselle, New Jersey. Since completing substance abuse treatment, he
did not submit any positive drug screens and maintained his sobriety. Prior to the national pandemic,
Queen was employed full time at D’Artagnan in Union, New Jersey. He reported he was laid off and
remained home caring for several family members who contracted Covid-19. He further reported he was
assisting his children with virtual learning. He has maintained an overall compliance with the conditions
of supervised release. Queen is responsive and cooperative with the probation office.

As a result of his continued compliance and progress; we are respectfully requesting to dismiss the
pending violation of supervised release petition and to allow the case to expire as originally scheduled on
October 19, 2020.

If Your Honor has any questions or would prefer an alternative course of action, please contact the
undersigned officer at 973-634-4707.

                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Ch   Chief
                                                         U.S. Probation Officer

                                                         By: Shannan DaSilva
                                                         U.S. Probation Officer

/sd

APPROVED:

Elisa Martinez                  11/24/2020
ELISA MARTINEZ                     Date
Supervising U.S. Probation Officer


Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

  Dismiss Violation of Supervised release petition signed on May 2, 2019 and allow case to expire as
X originally scheduled on October 19, 2020 (as recommended by the Probation Office).
  Violation of supervised release hearing be scheduled on: ___________
      Other




                                                                  Signature of Judicial Officer


                                                                  11/25/2020
                                                                               Date
